This is an appeal by claimant from a decree of the Surrogate’s Court of Chemung County dismissing his claim against the estate of Cora E. Caywood, deceased. Claimant filed a claim against the estate of decedent for $3,787 for board and room for the period from March 3, 1933, to November 25, 1944, a total of 543 weeks at $7 per week. The claim was rejected by the administrator. The Surrogate found that the proof failed to establish any valid claim against the estate. The evidence sustains that conclusion. Decree of the Surrogate’s Court unanimously affirmed, without costs. Present — ■ Hill, P. J., Heffernan, Poster, Russell and Deyo, JJ.